United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0334
Issued: August 7, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 30, 2018 appellant filed a timely appeal from a November 14, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
Appellant also filed a timely request for oral argument. By order dated March 13, 2019, the Board exercised its
discretion and denied his request as would further delay issuance of a Board decision and not serve a useful purpose.
Order Denying Request for Oral Argument, Docket No. 19-0334 (issued March 13, 2019).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 14, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP has established that appellant received an overpayment
of compensation in the amount of $69,177.66 because he concurrently received Social Security
Administration (SSA) retirement benefits and FECA benefits for the period September 1, 2010
through April 28, 2018 without proper offset; (2) whether OWCP has established that appellant
was at fault in the creation of the overpayment thereby precluding waiver of recovery of the
overpayment; and (3) whether OWCP has properly required recovery of the overpayment by
deducting $500.00 every 28 days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On September 4, 2001 appellant, then a 56-year-old data entry technician, filed a traumatic
injury claim (Form CA-1) alleging that on August 20, 2001 he twisted his right knee when his
knee caught as he rose from his chair while in the performance of duty. He stopped work on
August 29, 2001. OWCP accepted the claim for right knee strain and right knee torn medial
meniscus. Appellant underwent authorized right knee arthroscopy on February 11, 2002. OWCP
paid him wage-loss compensation on the periodic rolls as of July 14, 2002.
By letter dated July 31, 2002, OWCP explained appellant’s entitlement to compensation
benefits. In an accompanying EN1049 form, it advised him, that, since he was covered under the
Federal Employees Retirement System (FERS), it must deduct at least part of his SSA retirement
benefit to which he would be entitled based on age, explaining that a portion of a FERS benefit
was included in SSA retirement benefits. Appellant was therefore advised to notify OWCP
immediately after filing for or receiving SSA retirement benefits. In a March 24, 2009 letter, the
employing establishment noted that his SSA retirement age was 64 and that FECA benefits must
by offset for FERS employees receiving SSA benefits. It advised appellant that SSA would
calculate the offset using only the contributions made to SSA while he was employed by the federal
government. On March 31, 2009 appellant indicated by checkmark that he did not know if his
SSA benefits had been calculated using his federal service earnings.
On EN1032 forms signed by appellant on December 24, 2010, September 16, 2011,
September 28, 2012, October 5, 2013, September 17, 2014, September 19, 2015, September 26,
2016, and September 27, 2017, he indicated that he was not receiving SSA benefits as part of an
annuity for federal service.4 On the September 27, 2017 form he also indicated that he was
receiving SSA retirement benefits.
On December 26, 2017 SSA forwarded a FERS/SSA dual benefits calculation form to
OWCP. It noted that no action was required for the period August 2002 to August 2010 as
disability was involved, but that appellant began receiving retirement benefits effective
September 2010. The form indicated that he had received SSA retirement benefits in
September 2010 when his rate with FERS was $1,928.80 and without FERS was $1,222.00; that
beginning in December 2011 his SSA rate with FERS was $1,998.20 and without FERS was
The EN1032 forms signed by appellant provided: “Report any benefits received from the SSA which you receive
as part of an annuity under the FERS. DO NOT report any benefits received from the SSA on account of employment
in the private sector.” (Emphasis in the original.)
4

2

$1,265.90; that beginning in December 2012 his SSA rate with FERS was $2,032.10 and without
FERS was $1,287.40; that beginning in December 2013 his SSA rate with FERS was $2,062.50
and without FERS was $1,306.70; that beginning in December 2014 his SSA rate with FERS was
$2,097.50 and without FERS was $1,328.90; that beginning in December 2015 his SSA rate with
FERS was $2,097.50 and without FERS was $1,328.90; that beginning in December 2016 his SSA
rate with FERS was $2,103.70 and without FERS was $1,332.80; and that beginning in
December 2017 his SSA rate with FERS was $2,145.70 and without FERS was $1,359.40.
In a FERS offset calculation form dated May 21, 2018, OWCP documented its calculation
of the total overpayment in the amount of $69,177.66 for the period September 1, 2010 until
April 28, 2018.
On June 28, 2018 OWCP issued a preliminary determination that an overpayment of
compensation in the amount of $69,177.66 had been created. It explained that the overpayment
occurred because a portion of appellant’s SSA benefits that he received from September 1, 2010
through April 28, 2018 was based on credits earned while working in the Federal Government,
and this portion of his SSA benefit was a prohibited dual benefit. OWCP found him at fault in the
creation of the overpayment as he had not reported receipt of SSA retirement benefits on his
EN1032 forms. It provided an overpayment action request form and an overpayment recovery
questionnaire (Form OWCP-20) for appellant’s completion. OWCP informed him of the actions
he could take and allotted 30 days for him to respond.
On a July 2, 2018 overpayment action request form, appellant requested a prerecoupment
hearing before a representative of OWCP’s Branch of Hearings and Review. He disagreed with
OWCP’s finding regarding the fact and amount of overpayment, and requested waiver of recovery
of the overpayment. Appellant asserted that OWCP was aware that he was on SSA disability when
his claim was first accepted.
On a Form OWCP-20 dated October 10, 2018, appellant noted monthly income of
$1,542.48 from SSA, $136.42 from other benefits starting in August 2018, and $2,634.00 in FECA
benefits, for a total monthly income of $4,312.22, and monthly expenses of $3,547.61, with assets
of $795.00. He attached financial documentation to substantiate his expenses.
A telephonic hearing was held on October 10, 2018.
On his November 8, 2018 EN1032 form, appellant indicated that he was receiving SSA
benefits as part of an annuity for federal service and listed the monthly amount.
By decision dated November 14, 2018, OWCP finalized its preliminary determination,
finding that an overpayment of compensation in the amount of $69,177.66 occurred because
appellant received FECA benefits and benefits from SSA without the appropriate offset.5 It further
found that he was at fault in the creation of the overpayment because he failed to report his SSA

5
The hearing representative incorrectly noted the period of the overpayment as from September 1, 2010 through
December 1, 2017. On the FERS offset calculation form, OWCP noted April 28, 2018 as the overpayment end date.

3

retirement benefits. OWCP required recovery of the overpayment by deducting $500.00 every 28
days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.6 Section 8116 limits the right of an employee to receive compensation:
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States.7
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of any SSA benefits that are attributable to federal service of the
employee.8 FECA Bulletin No. 97-09 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.9
ANALYSIS -- ISSUE 1
The Board finds that OWCP has established that appellant received an overpayment of
compensation in the amount of $69,177.66.
In its November 14, 2018 decision, OWCP found that an overpayment of compensation
had been created for the period September 1, 2010 through April 28, 2018. The overpayment was
based on evidence received from SSA with respect to benefits paid to appellant. A claimant cannot
receive both compensation for wage-loss and SSA retirement benefits attributable to federal
service for the same period.10 The information provided by SSA indicated that appellant received
SSA age-related retirement benefits that were attributable to federal service for the period
September 1, 2010 through April 28, 2018.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received evidence from SSA with respect
to the specific amount of SSA age-related retirement benefits that were attributable to federal
service. The SSA provided the SSA rate with FERS, and without FERS, for specific periods
commencing September 1, 2010 through April 28, 2018. OWCP provided its calculations for each
relevant period based on the SSA worksheet. No contrary evidence was provided.

6

5 U.S.C. § 8102(a).

7

Id. at § 8116.

8

20 C.F.R. § 10.421(d); see E.K., Docket No. 18-0587 (issued October 1, 2018).

9

FECA Bulletin No. 97-09 (February 3, 1997).

10

Supra notes 8 and 9; see also M.S., Docket No. 18-0740 (issued February 4, 2019); E.K, supra note 8.

4

The Board therefore finds that an overpayment of compensation in the amount of
$69,177.66 was created.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that an overpayment of compensation shall be
recovered by OWCP unless incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of FECA or be against equity and good
conscience.12 No waiver of payment is possible if appellant is at fault in helping to create the
overpayment.13
Section 10.433(a) of OWCP’s regulations provides that OWCP:
“[M]ay consider waiving an overpayment of compensation only if the individual to
whom it was made was not at fault in accepting or creating the overpayment. Each
recipient of compensation benefits is responsible for taking all reasonable measures
to ensure that payments he or she receives from OWCP are proper. The recipient
must show good faith and exercise a high degree of care in reporting events which
may affect entitlement to or the amount of benefits. A recipient who has done any
of the following will be found to be at fault in creating an overpayment:
“Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“Failed to provide information which he or she knew or should have known
to be material; or
“Accepted a payment which he or she knew or should have known to be
incorrect. (This provision applies only to the overpaid individual).”14
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.15
When a claimant receives benefits from the SSA as part of an annuity under FERS
concurrently with disability/wage-loss compensation, the claimant should be found without fault

11

See E.S., Docket No. 18-1293 (issued January 28, 2019); D.C., Docket No. 17-0559 (issued June 21, 2018).

12

5 U.S.C. § 8129; see A.S., Docket No. 17-0606 (issued December 21, 2017).

13

J.B., Docket No. 19-1244 (issued December 20, 2019); Robert W. O Brien, 36 ECAB 541, 547 (1985).

14

20 C.F.R. § 10.433(a); see C.Y., Docket No. 18-0263 (issued September 14, 2018); see also id. at § 10.430.

15
Id. at § 10.433(b); see also Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Determinations in an Overpayment, Chapter 6.300.4(d) (September 2018).

5

unless there is evidence on file that the claimant was aware that the receipt of full SSA benefits
concurrent with disability/wage-loss compensation was prohibited.15
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly found appellant at fault in the creation of the
overpayment for the period September 1, 2010 through April 28, 2018.
The Federal (FECA) Procedure Manual identifies that, regarding an SSA dual benefits
scenario, where the claimant receives SSA benefits as part of an annuity under FECA, which
results in an overpayment, the claimant should be found not at fault unless there is evidence on file
that the claimant was aware that the receipt of full SSA benefits concurrent with disability/wageloss compensation was prohibited.16 Because of the complex nature of SSA benefits
administration, appellant could not have been expected to be able to calculate the amount of an
offset. Therefore, he could not reasonably have been aware during the relevant period that his
concurrent receipt of SSA benefits constituted an actual prohibited dual benefit.17
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.18 The Board finds that appellant was without other options to avoid a
potential FECA overpayment. Therefore, based on the circumstances described, the Board finds
that OWCP has not met its burden of proof to establish that he was at fault in the creation of the
overpayment for the period September 1, 2010 through April 28, 2018.19
As appellant was not at fault in the creation of the overpayment for the period September 1,
2010 through April 28, 2018, the case will be remanded to OWCP to consider the issue of waiver
of recovery of the overpayment.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$69,177.66 because he concurrently received SSA benefits and FECA compensation for the period
September 1, 2010 through April 28, 2018 without proper offset. The Board further finds that he

16

Id. at Chapter 6.300.4g(4) (September 2018).

17

See J.B., Docket No. 19-1244; G.G., Docket No. 19-0684 (issued December 24, 2019) (The Board affirmed
OWCP’s finding that, due to the complexity of SSA age-related retirement benefits administration, appellant was not
with fault in the creation of the overpayment because he could not have reasonably known that an improper payment
had occurred. OWCP determined that appellant was not expected to be able to calculate the amount of the offset prior
to receipt of information for the SSA).
18

Id. at § 10.433(b); see also supra note 15 at Chapter 6.300.4(d) (September 2018).

19

See E.H., Docket No. 18-1009 (issued January 29, 2019).

6

was without fault in the creation of the overpayment for the period September 1, 2010 through
April 28, 2018.20
ORDER
IT IS HEREBY ORDERED THAT the November 14, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: August 7, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

In light of the Board’s disposition regarding Issue 2, Issue 3 is rendered moot.

7

